                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION

                                 Civil Action No. 4:20-CV-182



TIMOTHY K. MOORE, in his official
capacity as Speaker of the North Carolina
House of Representatives, PHILIP E.
BERGER, in his official capacity as President
Pro Tempore of the North Carolina Senate,
BOBBY HEATH, MAXINE WHITLEY, and
ALAN SWAIN,


               Plaintiffs,

       v.                                             COMPLAINT FOR DECLARATORY
                                                      AND INJUNCTIVE RELIEF
DAMON CIRCOSTA, in his official capacity
as Chair of the North Carolina State Board of
Elections, STELLA ANDERSON, in her
official capacity as a member of the North
Carolina State Board of Elections, JEFF
CARMON, III, in his official capacity as a
member of the North Carolina State Board of
Elections, and KAREN BRINSON BELL, in
her official capacity as the Executive Director
of the North Carolina State Board of Elections,

               Defendants.


                                       INTRODUCTION

       1.      The Elections Clause of the Constitution—Article I, Section 4, clause 1—says that

“[t]he Times, Places and Manner of holding Elections for Senators and Representatives, shall be

prescribed in each State by the Legislature thereof; but the Congress may at any time by Law make

or alter such Regulations, except as to the Places of chusing Senators.” U.S. CONST. art. 1, §4, cl.

1 (emphasis added). The Constitution thus entrusts the power to regulate federal elections in the


                                                  1

            Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 1 of 23
first instance to the branch of state government that is closest to the people. In North Carolina that

is the General Assembly. The aim of this assignment of authority, as John Jay explained to the

New York ratification convention, is to ensure that the rules governing federal elections are

determined by “the will of the people.” 2 Debates on the Federal Constitution 327 (J. Elliot 2d ed.

1836).

         2.     The North Carolina Board of Elections is not the “Legislature,” and it is not

Congress, yet the Board released three Memoranda, dated September 22, 2020, to set new “Times”

and new “Manners” for elections in North Carolina. These Memoranda effectively gut the Witness

Requirement, set by the General Assembly in the Bipartisan Elections Act of 2020, 2020 N.C.

Sess. Laws 2020-17 § 1.(a); extend the Receipt Deadline for ballots to nine days after Election

Day, undoing the deadline set by the General Assembly in N.C. GEN. STAT. § 163-231(b)(2)(b);

water down the Election Day postmark requirement, also set by the General Assembly in N.C.

GEN. STAT. § 163-231(b)(2)(b); and revise the procedures for preventing ballot harvesting by

making it easier to drop off ballots illegally. By usurping the General Assembly’s constitutional

prerogative to “[p]rescribe” the “Times, Places and Manners” of the federal election, the Board is

violating the Elections Clause.

         3.     The Board’s ad hoc Memoranda changing the rules regulating the ongoing federal

election also violate the Equal Protection Clause. As of filing 239,705 North Carolinians have cast

their ballots—including 129,464 Democrats and 39,094 Republicans—and 1,028,648 have

requested absentee ballots—including 504,556 Democrats and 185,393 Republicans—the vast

majority before the Board arbitrarily changed the rules. Absentee Data, North Carolina State Board

of Elections (Sept. 26, 2020), available at https://bit.ly/33SKzAw. The Board is thus administering

the election in an arbitrary and nonuniform manner that inhibits voters who have already voted



                                                  2

              Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 2 of 23
under the previous rules from “participat[ing] in” the election “on an equal basis with other citizens

in” North Carolina. Dunn v. Blumstein, 405 U.S. 330, 336 (1972); see also Bush v. Gore, 531 U.S.

98, 105 (2000)). And the Board’s Memoranda allow otherwise unlawful votes to be counted,

thereby deliberately diluting and debasing lawful votes. These are clear violations of the Equal

Protection Clause of the Fourteenth Amendment.

       4.      Plaintiffs seek appropriate declaratory and injunctive relief preventing these

imminent, if not already ongoing, violations of law.

                                    JURISDICTION AND VENUE

       5.      This Court has jurisdiction pursuant to 18 U.S.C.§§ 1331, 1343, 1357 and 42 U.S.C.

§ 1983 because this action arises under the Constitution of the United States. The Court has

subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1343, 1357 and 42 U.S.C. § 1983.

       6.      Venue is appropriate in this district under 28 U.S.C. § 1391(b) and under Local

Rule 40.1(c)(1) because Plaintiff Bobby Heath is a resident of Pitt County in the Eastern District’s

Eastern Division, Plaintiff Whitley is a resident of Nash County and Plaintiff Swain is a resident

of Wake County, both of which are in the Eastern District’s Western Division, and Defendants’

official offices are in Wake County, which is in the Eastern District’s Western Division.

                                             PARTIES

       7.      Plaintiff Timothy K. Moore is the Speaker of the North Carolina House of

Representatives. He represents the 111th State House District. As the leader of the North Carolina

House of Representatives, he represents the institutional interests of that body in this case. He

appears in his official capacity.

       8.      Plaintiff Philip E. Berger is the President Pro Tempore of the North Carolina

Senate. He represents the State’s 30th Senate District. He has taken an oath to support and defend



                                                  3

            Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 3 of 23
the Constitution of the United States and the Constitution of North Carolina. As the leader of the

North Carolina Senate, he represents the institutional interests of that body in this case. He appears

in his official capacity.

        9.      Plaintiff Bobby Heath is a resident of Pitt County, North Carolina. He has been a

registered voter in North Carolina since March 1980 and has voted in virtually every election since

that time. Mr. Heath voted absentee by mail in the November 2020 general election under the rules

requiring a single witness for his absentee ballot. Mr. Heath returned his absentee ballot by mail

and according to the State Board of Elections’ website that ballot was accepted on September 21,

2020.

        10.     Plaintiff Maxine Whitley is a resident of Nash County, North Carolina. She has

been a registered voter in North Carolina since October 1964 and has voted in virtually every

election since that time. Mrs. Whitley voted absentee by mail in the November 2020 general

election under the rules requiring a single witness for her absentee ballot. Mrs. Whitley returned

her ballot by mail and according to the State Board of Election’s website that ballot was accepted

on September 17, 2020.

        11.     Plaintiff Alan Swain is a resident of Wake County, North Carolina and is running

as a Republican candidate to represent the State’s 2nd Congressional District.

        12.     Defendant Damon Circosta is the Chair of the North Carolina State Board of

Elections, which is the agency that is charged with administration of North Carolina’s election

laws and with the “general supervision over the primaries and elections in the State.” N.C. GEN.

STAT. § 163-22(a). He is named in his official capacity.

        13.     Defendant Stella Anderson is a member of the North Carolina State Board of

Elections. She is named in her official capacity.



                                                    4

              Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 4 of 23
        14.      Defendant Jeff Carmon, III, is a member of the North Carolina State Board of

Elections. He is named in her official capacity.

        15.      Defendant Karen Brinson Bell is the Executive Director of the North Carolina State

Board of Elections. She is named in her official capacity.1


                                              BACKGROUND

                   The General Assembly Established the Rules for the Election

        16.      Article I, Section 4, clause 1 of the U.S. Constitution states that “[t]he Times, Places

and Manner of holding Elections for Senators and Representatives, shall be prescribed in each

State by the Legislature thereof; but the Congress may at any time by Law make or alter such

Regulations, except as to the Places of chusing [sic] Senators.” U.S. CONST. art. 1, § 4, cl. 1.

        17.      The Elections Clause was “not . . . of uncertain meaning when incorporated into

the Constitution.” Hawke v. Smith, 253 U.S. 221, 227 (1920). And “the Legislature” means now

what it meant then, “the representative body which ma[kes] the laws of the people.” Id. The

Elections Clause thus does not grant the power to regulate elections to states, but only to the state’s

legislative branch.

        18.      Article II, Section 1 of the North Carolina State Constitution creates the North

Carolina “Legislature” by vesting the “legislative power” exclusively in “the General Assembly,

which shall consist of a Senate and a House of Representatives.” See also State v. Berger, 781

S.E.2d 248, 250 (N.C. 2016). As the “the legislative branch,” the General Assembly “enacts laws



1
  The North Carolina State Board of Elections is generally five members. Two members resigned on September 23,
2020, alleging they had not been properly advised of the consequences of the Board’s policy changes as reflected in
the Memoranda. See ‘Blindsided’: GOP Elections Board Members Resign Over Absentee Ballot Settlement,
WSOCTV.COM (Sept. 24, 2020), https://www.wsoctv.com/news/local/2-gop-members-nc-state-board-elections-resign-
report-says/O4OKQMNVWNEEBLQMKGZLGMNXOQ; see also David Black Resignation Letter (Sept. 23, 2020)
(attached hereto as Ex. 6); Ken Raymond Resignation Letter (Sept. 23, 2020) (attached hereto as Ex. 7).

                                                        5

              Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 5 of 23
that protect or promote the health, morals, order, safety, and general welfare of society.” Id.

(internal quotation marks omitted).

        19.      As North Carolina’s “Legislature,” the General Assembly is tasked with regulating

federal elections in North Carolina. U.S. CONST. art. 1, § 4, cl. 1. Accordingly, the General

Assembly has exercised its federal constitutional authority to establish rules governing the manner

of federal elections in North Carolina and many options for North Carolinians to exercise their

right to vote.

        20.      Voters may cast their ballots in person at their assigned polling place on Election

Day, which this year is November 3, 2020.

        21.      Voters who are “able to travel to the voting place, but because of age or physical

disability and physical barriers encountered at the voting place [are] unable to enter the voting

enclosure to vote in person without physical assistance . . . shall be allowed to vote either in [their]

vehicle[s] . . . or in the immediate proximity of the voting place.” N.C. GEN. STAT. § 163-166.9(a).

This is commonly known as curbside voting.

        22.      Voters can vote early. North Carolina has established a 17-day early voting period

beginning the third Thursday before the election through the last Saturday before the election at

any early voting site in their county. N.C. GEN. STAT. §§ 163-227.2, 163-227.6. This means early

voting starts this year on October 15, 2020. To ensure access, the same curbside voting

accommodations are available at early voting sites. See Vote Early In-Person, N.C. STATE BD. OF

ELECTIONS, https://bit.ly/3082mTf (last accessed Sept. 26, 2020).

        23.      Further, voters can vote by absentee ballot either early or on Election Day and

without any special circumstance or reason necessary. See N.C. GEN. STAT. §§ 163-226, 163-

230.2, 163-231.Voters can request an absentee ballot. But so too can the voter’s near relative,



                                                   6

              Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 6 of 23
verifiable legal guardian, or member of a multipartisan team trained and authorized by the county

board of elections on the voter’s behalf. N.C. GEN. STAT. § 163-230.2.

       24.     To return a completed absentee ballot, a voter must have it witnessed and then mail

or deliver the ballot in person, or have it delivered by commercial carrier. In addition, the voter’s

near relative or verifiable legal guardian can also return the ballots in person. N.C. GEN. STAT.

§ 163-231. But other than the voter’s near relative or verifiable legal guardian, the General

Assembly has criminally prohibited any other person from “return[ing] to a county board of

elections the absentee ballot of any voter.” N.C. GEN. STAT. § 163-226.3(a)(5).

       25.     In general, absentee ballots must be returned to the local county board of elections

by either (a) 5:00 p.m. on Election Day or (b) if postmarked by Election Day, the absentee ballots

must be received “no later than three days after the election by 5:00 p.m.” N.C. GEN STAT. § 163-

231(b)(2)(b). This is the Receipt Deadline.

       26.     In short, the General Assembly has enacted numerous means for North Carolinians

to vote and provided clear rules to regulate those means.

   The General Assembly Revises Election Laws in the Bipartisan Elections Act of 2020

       27.     The General Assembly has also ensured that North Carolina’s election laws have

been updated to respond to the issues presented by the ongoing COVID-19 pandemic.

       28.     Governor Cooper declared a state of emergency on March 10, 2020 due to the

COVID-19 pandemic. North Carolina elections officials soon understood that it may be

appropriate to adjust the State’s voting laws to account for the pandemic.

       29.     North Carolina State Board of Elections Executive Director Karen Brinson Bell

submitted a letter to Governor Cooper and to legislative leaders recommending several “statutory

changes” on March 26, 2020.



                                                 7

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 7 of 23
       30.     In her letter, Director Bell requested that, among other things, the General

Assembly “[r]educe or eliminate the witness requirement.” Director Bell explained that such action

was recommended to “prevent the spread of COVID-19.” She further argued that “[e]liminating

the witness requirement altogether is another option.” N.C. State Board of Elections,

Recommendations to Address Election-Related Issues Affected by COVID-19 at 3 (March 26,

2020), https://bit.ly/369EBOO (attached hereto as Ex. 4).

       31.     On June 11, 2020, the General Assembly passed bipartisan legislation adjusting the

voting rules for the November Election by an overwhelming 142–26 margin. See Bipartisan

Elections Act of 2020, 2020 N.C. Sess. Laws 2020-17. Governor Cooper signed the duly passed

bill into law the next day.

       32.     The Bipartisan Elections Act made a number of adjustments to North Carolina’s

election laws, including some of which Director Bell requested. The Act expands the pool of

authorized poll workers to include county residents beyond a particular precinct, 2020 N.C. Sess.

Laws 2020-17 § 1.(b); allows absentee ballots to be requested online, by fax, or by email, id.

§§ 2.(a), 7.(a); directs the Board to develop guidelines for assisting registered voters in nursing

homes and hospitals, id. § 2.(b); gives additional time for county boards to canvass absentee

ballots, id. § 4; and provides over $27 million in funding for election administration, id. § 11.

       33.     In the Bipartisan Elections Act, the General Assembly also changed the Witness

Requirement for absentee ballots. Normally under North Carolina law, absentee ballots require

two qualified witnesses. See N.C. GEN. STAT. § 163-231.

       34.     But for the 2020 Election, the Bipartisan Elections Act provides that an “absentee

ballot shall be accepted and processed accordingly by the county board of elections if the voter

marked the ballot in the presence of at least one person who is at least 18 years of age and is not



                                                  8

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 8 of 23
disqualified by G.S. 163–226.3(a)(4) or G.S. 163–237(c).” See Bipartisan Elections Act of 2020,

2020 N.C. Sess. Laws 2020-17 § 1.(a) (emphasis added).

       35.      The one absentee ballot witness is still required to sign “the application and

certificate as a witness” and print their “name and address” on the absentee ballot’s return

envelope. Id.

       36.      The Bipartisan Elections Act did not accept Director Bell’s recommendation to

“[e]liminat[e] the witness requirement altogether.” Recommendations to Address Election-Related

Issues Affected by COVID-19 at 3.

       37.      The Bipartisan Elections Act also did not change the Receipt Deadline for absentee

ballots, which remains set by statute as three days after the election by 5:00 p.m.

       38.      The Bipartisan Elections Act did not alter the prohibition on “any person” “tak[ing]

into that person’s possession for delivery to a voter or for return to a county board of elections the

absentee ballot of any voter.” N.C. GEN. STAT. § 163-226.3(a)(5). This remains clearly illegal as a

matter of North Carolina law.

    Director Bell and the Board Attempted to Assert Emergency Powers to Change the

                                           Election Laws

       39.      Director Bell has previously maintained that she is authorized to issue emergency

orders to conduct an election where the normal schedule is disrupted “pursuant to [her] authority

under G.S. § 163-27.1 and 08 NCAC 01.0106.” N.C. State Bd. of Elections, Numbered Memo

2020-14 at 1 (July 23, 2020), https://bit.ly/2EyXPlt. As relevant here, N.C. GEN. STAT. § 163-27.1

states that the Director “may exercise emergency powers to conduct an election in a district where

the normal schedule for the election is disrupted by” either “(1) [a] natural disaster” or “(2)

[e]xtremely inclement weather.”



                                                  9

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 9 of 23
       40.      N.C. ADMIN. CODE 1.0106 explains that, for the purposes of § 163-27.1, a “natural

disaster or extremely inclement weather include a . . . catastrophe arising from natural causes

resulted [sic] in a disaster declaration by the President of the United States or the Governor.”

       41.      Director Bell does not have sweeping authority to revise the North Carolina’s

elections statutes for the 2020 Election under the “natural disaster” provision.

       42.      The North Carolina Rules Review Commission unanimously rejected—by a vote

of 9–0, see Rules Review Commission Meeting Minutes at 4 (May 21, 2020),

https://bit.ly/308WSHW (attached hereto as Ex. 8)—the Board’s proposed changes to N.C. Admin

Code 1.0106 that would have clarified that

       “Catastrophe arising from natural causes” includes a disease epidemic or other
       public health incident that makes it impossible or extremely hazardous for elections
       officials or voters to reach or otherwise access the voting place or that creates a
       significant risk of physical harm to persons in the voting place, or that would
       otherwise convince a reasonable person to avoid traveling to or being in a voting
       place.

Proposed Amendments to 08 N.C. ADMIN. CODE 01.0106 (Mar. 19, 2020), https://bit.ly/3082lyO.

       43.      In declining to approve the changes to the rule, the Rules Review Commission

explained that the Board “does not have the authority to expand the definition of ‘natural disaster’

as proposed” in the amendments. Rules Review Commission Meeting Minutes at 4.

       44.      Accordingly, Director Bell and the Board do not have any delegated authority to

rewrite North Carolina’s election laws.

   The Board Agreed with Private Litigants to Usurp North Carolina’s Election Statutes

       45.      On August 10, 2020, nearly two months after the General Assembly’s enactment

of the Bipartisan Elections Act, the North Carolina Alliance for Retired Americans, a social

welfare organization comprised of retirees from public and private unions, community

organizations, and individual activists, together with seven individual North Carolina voters filed

                                                 10

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 10 of 23
suit in the Wake County Superior Court. See North Carolina Alliance for Retired Americans, et

al. v. North Carolina State Board of Elections (“Alliance”), No. 20-CVS-8881 (Wake Cnty. Super.

Ct.).

          46.      The Alliance plaintiffs named as a defendant one of the named Defendants in this

action, Board Chair, Damon Circosta.

          47.      The Alliance plaintiffs sought injunctive relief, seeking numerous alterations to

North Carolina’s election statutes.

          48.      Among their requested relief, Alliance plaintiffs sought to “[s]uspend the Witness

Requirement for single-person or single-adult households.” Pls.’ Compl. at 4, Alliance, No. 20-

CVS-8881 (Wake Cnty. Super Ct. Aug. 10, 2020).

          49.      Alliance plaintiffs further requested an extension of the Receipt Deadline to

“[r]equire election officials to count all absentee ballots mailed through USPS and put in the mail

by Election Day if received by county boards up to nine days after Election Day.” Id.

          50.      Alliance plaintiffs also sought to “[p]reliminarily and temporarily enjoin the

enforcement of the” criminal prohibition on delivering another voter’s absentee ballot. Id. at 39.

          51.      Legislative Plaintiffs Moore and Berger successfully intervened to defend the duly-

enacted election regulations, as it is their absolute right to do under State law.

          52.      But before the state court had an opportunity to decide Alliance plaintiffs’ motion

for a preliminary injunction, the Board and the Alliance plaintiffs came to terms on a proposed

consent judgment. Plaintiffs’ and Executive Defendants’ Joint Motion for Entry of a Consent

Judgment, Alliance, No. 20-CVS-8881 (Wake Cnty. Super. Ct. Sept. 22, 2020) (attached hereto as

Ex. 1).




                                                   11

                Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 11 of 23
        53.      The Board released three Numbered Memoranda, at the same time as announcing

the consent judgment.2 Each Memorandum undoes validly enacted statutes passed by the General

Assembly’s exclusive prerogative to regulate federal elections. Each Memorandum is dated

September 22, 2020.

        54.      Numbered Memo 2020-19 “directs the procedure county boards must use to address

deficiencies in absentee ballots.” Originally released August 21, 2020, the Board revised this

Memo in a manner that eviscerates the Witness Requirement mandated by Section 1.(a) of the

Bipartisan Elections Act. N.C. State Bd. of Elections, Numbered Memo 2020-19 at 1 (August 21,

2020, revised Sept. 22, 2020), https://bit.ly/333yE3H (original version attached hereto as Ex. 3;

revised version attached hereto as Ex. 1 at 32–37).

        55.      If a “witness . . . did not print name,” “did not print address,” “did not sign,” or

“signed on the wrong line,” the Board will allow the absentee voter to “cure” the deficiency. A

voter cures a Witness Requirement deficiency through a “certification.” Id. at 2.

        56.      The Board’s “certification” is simply a form sent to the voter by the county board.

And the voter can return the form to the county board at anytime until 5:00 p.m., November 12,

2020 and may do so via fax, email, in person, or by mail or commercial carrier. Id. at 3–4.

        57.      For a missing witness, the “certification” does not require the voter to resubmit a

ballot in accordance with the Witness Requirement mandated by Section 1.(a) of the Bipartisan




2
  Numbered Memo 2020-19 is available on the Board’s Numbered Memo page. See Numbered Memos, N.C. STATE
BD. OF ELECTIONS, https://bit.ly/367Ffw8 (last accessed Sept. 26, 2020). But Numbered Memos 2020-22 and 2020-
23 for some reason are not available. These Memoranda are dated September 22, 2020 and are publicly available
through a link to the Board’s joint motion in the Board’s press release announcing the motion. See N.C. State Bd. of
Elections, State Board Updates Cure Process to Ensure More Lawful Votes Count (Sept. 22, 2020) (attached hereto
as Ex. 2) (linking to the Board’s joint motion at https://bit.ly/2S5qBNr). Numbered Memo 2020-19 also cross
references Numbered Memo 2020-22. See Numbered Memo 2020-19 at 4.

                                                        12

              Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 12 of 23
Elections Act. Instead, the “certification” lets the voter skip the Witness Requirement altogether.

Id.

       58.      All a voter must do is sign and affirm the following affidavit:

                I am submitting this affidavit to correct a problem with missing information
                on the ballot envelope. I am an eligible voter in this election and registered
                to vote in [name] County, North Carolina. I solemnly swear or affirm that I
                voted and returned my absentee ballot for the November 3, 2020 general
                election and that I have not voted and will not vote more than one ballot in
                this election. I understand that fraudulently or falsely completing this
                affidavit is a Class I felony under Chapter 163 of the North Carolina General
                Statutes.


       59.      Thus, the Board through Numbered Memo 2020-19’s “certification” allows

absentee voters to be their own witness and vitiates the Witness Requirement. This is directly

contrary to clear text of the Bipartisan Elections Act. Notably, in federal litigation challenging the

Witness Requirement, Director Bell testified under oath that an absentee ballot with “no witness

signature” could not be cured and therefore elections officials would have to “spoil that particular

ballot” and require the voter to vote a new one. Evidentiary Hearing Tr. at 122, Democracy N.C.

v. N.C. State Bd. of Elections, No. 20-cv-457 (M.D.N.C. July 21, 2020) (attached hereto as Ex. 5).

       60.      Director Bell and the Board sought to “[e]liminate” the Witness Requirement

earlier this year legislatively. The General Assembly affirmatively declined. Yet the Board has

attempted to accomplish what it could not do legislatively via an administrative memo.

       61.      Numbered Memo 2020-19, together with Number Memo 2020-22, alters the

Receipt Deadline in violation of a duly enacted provision of the North Carolina General Statutes.

See N.C. GEN. STAT. § 163-231(b)(2)(b).




                                                 13

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 13 of 23
       62.      Numbered Memo 2020-19 states that a ballot is not late (1) if it is received by 5:00

p.m. on Election Day or (2) “if postmarked on or before Election Day” and “received by 5 p.m. on

Thursday, November 12, 2020.” Numbered Memo 2020-19 at 4.

       63.      Election Day is November 3, 2020. Under the Receipt Deadline enacted by the

General Assembly, a ballot must be received by November 6 at 5:00 p.m.—in other words within

three days of Election Day. See N.C. GEN. STAT. § 163-231(b)(2)(b).

       64.      The Board, through Numbered Memo 2020-19, completely ignores that strict

statutory limit and extends the Receipt Deadline to nine days—tripling the amount of time for

absentee ballots to arrive.

       65.      Numbered Memo 2020-22 confirms this change in the Receipt Deadline and the

Memo on its face points out that it directly contradicts N.C. GEN. STAT. § 163-231(b)(2)(b). In

Footnote 1, the Memo invites the North Carolinian voter to compare the Board’s new Receipt

Deadline of nine days with the now-made-defunct statutory deadline of “three days after the

election.” The Board has transparently usurped the authority of the General Assembly by

overruling the statutory deadline.

       66.      Numbered Memo 2020-19 and Numbered Memo 2020-22 by overruling a clear

statutory deadline have transgressed the General Assembly’s sole prerogative to regulate federal

elections pursuant to the Elections Clause.

       67.      Numbered Memo 2020-22 also expands the category of ballots eligible to be

counted if received after election day. By statute, such ballots must be “postmarked” by the U.S.

Postal Service on or before Election Day. See N.C. GEN. STAT. § 163-231(b)(2)(b). Under

Numbered Memo 2020-22, however, such ballots may be accepted in certain circumstances if not




                                                 14

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 14 of 23
postmarked by the Postal Service or not sent by through the Postal Service at all but rather by

commercial carrier. See Numbered Memo 2020-22 at 1–2 (attached hereto as Ex. 1 at 29–30).

       68.      Numbered Memo 2020-23 clarifies the procedures for local county officials to

confirm that ballots are delivered lawfully. For instance, the Numbered Memo sets out that county

officials must confirm with an individual that is dropping off ballots that the individual is either

the voter, the voter’s near relative, or the voter’s legal guardian. But even if the individual is not

in one of the three lawful categories of those that can drop off a voter’s ballot, the Numbered

Memo instructs that “Intake staff shall accept receipt of all ballots provided to them, even if

information is missing or someone other than the voter or their near relative or legal guardian

returns the ballot.” This undermines the General Assembly’s criminal prohibition of the unlawful

delivery of ballots. N.C. State Bd. of Elections, Numbered Memo 2020-23 at 2 (Sept. 22, 2020),

https://bit.ly/333yE3H (attached hereto as Ex. 1 at 39–43).

       69.      Moreover, Numbered Memo 2020-23 does nothing to prevent the anonymous and

unlawful delivery of votes. After stating that “an absentee ballot may not be left in an unmanned

drop box,” i.e., a place where county officials are not confirming the identity of the mail deliverer

at all, the memorandum plainly discloses the Board’s lack of desire to enforce the ban on

anonymous deliveries of ballots. To that end, local voting sites that have “a mail drop or drop box

used for other purposes . . . must affix a sign stating that voters may not place their ballots in the

drop box.” “However, a county board may not disapprove a ballot solely because it is placed in a

drop box.” Thus, Numbered Memo 2020-23 plainly discloses that votes that are illegally placed in

a drop box—with only a mere sign saying they should not be so placed—will be counted. This

fundamentally undermines the General Assembly’s criminal prohibition on the delivery of ballots




                                                 15

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 15 of 23
by those whom it has not authorized, as it provides a clear avenue for ballot harvesters to submit

absentee ballots in drop boxes after hours that will nonetheless be counted. Id. at 1, 3.

       70.      Groups supporting Democratic candidates have brought numerous lawsuits

challenging the restrictions on ballot harvesting, and thus will be more involved in delivering

completed ballots under these Memoranda than groups supporting Republican candidates. See

Amended Complaint, N.C. Alliance for Retired Ams. (Wake Cnty. Super. Ct. Aug. 17, 2020)

(attached hereto as Ex. 9); Amended Complaint, Stringer v. North Carolina, No. 20-CVS-5615

(Wake Cnty. Super. Ct. July 8, 2020) (attached hereto as Ex. 10); Second Amended Complaint,

Democracy N.C. (M.D.N.C. June 18, 2020) (attached hereto as Ex. 11); Second Declaration of

Tomas Lopez ¶ 2(d), Democracy N.C., ECF No. 73-1 (attached hereto as Ex. 12).

       71.      Numbered Memo 2020-19, as amended, Numbered Memo 2020-22, and Numbered

Memo 2020-23 are each dated September 22, 2020. These modifications thus come well after

North Carolina began mailing out absentee ballots on September 4, 2020. See Pam Fessler, Voting

Season Begins: North Carolina Mails Out First Ballots,                 NPR.ORG    (Sept. 4, 2020)

https://bit.ly/2Gb2dY2; N.C. GEN. STAT. § 163-227.10. Director Bell has acknowledged that

absentee ballots are sent out on a “rolling” basis. As of September 22, 2020 at 4:40 a.m. (several

hours before the three Memoranda were announced), 153,664 absentee ballots had already been

cast. Absentee Data, N.C. STATE BD.            OF   ELECTIONS (Sept. 22, 2020), available at

https://bit.ly/33SKzAw. Each and every one of those ballots cast with a different set of rules than

those which now apply post-September 22, 2020 with the three Memoranda.

       72.      Two of the ballots that had already been cast when the September 22, 2020

Memoranda issued were of Plaintiffs Heath and Whitley. Both Plaintiff Heath and Plaintiff

Whitley requested their absentee ballots, voted their absentee ballots, and returned their absentee



                                                 16

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 16 of 23
ballots to their respective County Board of Elections under the statutory rules that existed before

Defendants altered those rules on September 22, 2020. This means that both Plaintiffs Heath and

Whitley, following the statutory requirement and the instructions on their absentee ballots,

obtained a witness over the age of 18 who was not otherwise disqualified to witness their ballot

and that they returned that ballot by mail before election day. According to the State Board of

Election’s website Plaintiff Heath’s ballot was validly returned on September 21, 2020 and

Plaintiff Whitley’s ballot was validly returned on September 17, 2020.

                         The Board’s Memoranda Injure the Plaintiffs

       73.      Implementation of the Board’s unconstitutional Memoranda is causing a direct,

concrete, and particularized injury to the Legislative Plaintiffs’ interest in the validity of the duly-

enacted laws of North Carolina and the Legislative Plaintiffs’ constitutional prerogative to regulate

the federal elections in North Carolina.

       74.      The arbitrary issuance of unconstitutional memoranda in the middle of ongoing

voting by thousands of North Carolina’s is a direct, concrete, and particularized injury to Plaintiffs

Heath and Whitley who cast their absentee ballots prior to the release of the Memoranda. Since

these Memoranda have arbitrarily changed the requirements for lawful casting of ballots, these

Memoranda deprive Plaintiffs Heath and Whitley of the Equal Protection Clause’s guarantee of

the “nonarbitrary treatment of voters.” Bush, 531 U.S. at 105–06. And since the Memoranda

instruct county boards to accept ballots that would be otherwise unlawful under North Carolina’s

election statutes, each unlawfully cast vote “dilutes” the weight of Plaintiffs Heath’s and Whitley’s

vote. When it comes to “ ‘dilut[ing] the influence of honest votes in an election,’” whether the

dilution is “‘in greater or less degree is immaterial;’ ” it is a violation of the Fourteenth




                                                  17

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 17 of 23
Amendment. Anderson v. United States, 417 U.S. 211, 226–27 (1974); see also Baker v. Carr, 369

U.S. 186, 208 (1962).

       75.      Implementation of the Board’s unconstitutional Memoranda are also causing a

direct, concrete, and particularized injury to Plaintiff Swain. The Memoranda instruct county

boards to accept ballots that would otherwise be unlawful under North Carolina’s election statutes,

and North Carolina Democrats are requesting and submitting absentee ballots at a higher rate than

North Carolina Republicans, thereby injuring Plaintiff Swain by causing his election race to be

administered in an unlawful and arbitrary manner. Additionally, groups supporting Democratic

candidates will be more involved in filing ballots under these Memoranda (as these groups

requested the changes) than groups supporting Republican candidates, further causing the election

race to be administered in an unlawful and arbitrary manner.

                                     CLAIM FOR RELIEF

                                            COUNT I

      Violation of the Elections Clause (U.S. CONST. art. I, § 4, cl. 1); 42 U.S.C. § 1983

       76.      The facts alleged in the foregoing paragraphs are incorporated by reference.

       77.      The Elections Clause provides that “[t]he Times, Places and Manner of holding

Elections for Senators and Representatives, shall be prescribed in each State by the Legislature

thereof; but the Congress may at any time by Law make or alter such Regulations, except as to the

Places of chusing Senators.” U.S. CONST. art. 1, § 4, cl. 1 (emphasis added).

       78.      The Elections Clause requires that state law concerning federal elections be

“prescribed in each State by the Legislature thereof.” That mandate operates as a limitation on how

states may regulate federal elections. See Colo. Gen. Assembly v. Salazar, 541 U.S. 1093 (2004)

(Rehnquist, C.J., joined by Scalia, J., and Thomas, J., dissenting from denial of certiorari).

Whatever the scope of the state courts’ authority in other contexts, under the United States
                                                18

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 18 of 23
Constitution they may not “prescribe[]” “[r]egulations” governing “[t]he Times, Places and

Manner of holding Elections for Senators and Representatives.”

           79.      The Board is not the Legislature of North Carolina. The General Assembly is. N.C.

CONST. art. II, § 1.

           80.      The Board promulgated three Memoranda that are inconsistent with the General

Assembly’s duly-enacted elections laws.

           81.      Numbered Memo 2020-19 allows for absentee ballots without a witness in direct

contravention of the General Assembly’s duly-enacted Witness Requirement.

           82.      Numbered Memo 2020-19 and Numbered Memo 2020-22 establish a nine-day

deadline for the receipt of absentee ballots in direct contravention of the General Assembly’s duly-

enacted three-day Receipt Deadline. Numbered Memo 2020-22 also expands the class of ballots

that can be accepted if received after Election Day.

           83.      Numbered Memo 2020-23 undermines the General Assembly’s criminal

prohibition on the delivery of absentee voters by approving the counting of unlawfully delivered

ballots.

           84.      All three Memoranda thus usurp the General Assembly’s sole authority to prescribe

the regulations governing federal elections in North Carolina.

           85.      The Board has and will continue to act under color of state law to violate the

Elections Clause.

           86.      Plaintiffs have no adequate remedy at law, and the Memoranda will continue to

inflict serious and irreparable harm to the constitutional right to regulate federal elections in North

Carolina unless the Board is enjoined from enforcing them.




                                                   19

                 Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 19 of 23
                                             COUNT II

 Violation of the Equal Protection Clause (U.S. CONST. amend. XIV, § 1); 42 U.S.C. § 1983

       87.      The facts alleged in the foregoing paragraphs are incorporated by reference.

       88.      The Equal Protection Clause of the Fourteenth Amendment provides that state laws

may not “deny to any person within” the state’s “jurisdiction the equal protection of the laws.”

U.S. CONST. amend. XIV, § 1.

       89.      As relevant here, the Equal Protection Clause protects voters’ rights in two ways.

First, the Equal Protection Clause ensures that voters may “participate in” elections “on an equal

basis with other citizens.” Dunn, 405 U.S. at 336. To that end, “a State may not, by later arbitrary

and disparate treatment, value one person’s vote over that of another.” Bush, 531 U.S. at 104–05

(internal citation and quotation marks omitted).

       90.      The Board issued the three Memoranda after tens of thousands of North Carolinians

cast their votes following the requirements set by the General Assembly. This “later arbitrary and

disparate treatment” of absentee ballots deprives Plaintiffs Heath and Whitley of the Equal

Protection Clause’s guarantee because it allows for “varying standards to determine what [i]s a

legal vote.” Id. at 104–105, 107.

       91.      Second, the Equal Protection Clause ensures voters’ rights to have their ballots

counted “at full value without dilution or discount.” Reynolds v. Sims, 377 U.S. 533, 555 n.29

(1964). After all, “[o]bviously included within the right to [vote], secured by the Constitution, is

the right of qualified voters within a state to cast their ballot and have them counted.” United States

v. Classic, 313 U.S. 299, 315 (1941). “[T]he right to have the vote counted,” in turn, means counted

“at full value without dilution or discount.” Reynolds, 377 U.S. at 555 n.29 (quoting South v.

Peters, 339 U.S. 276, 279 (1950) (Douglas, J., dissenting)).



                                                   20

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 20 of 23
       92.      Both direct denials and practices that otherwise allow for the counting of unlawful

ballots dilute the effectiveness of individual votes, thus, can violate the Fourteenth Amendment.

See id. at 555 (“[T]he right of suffrage can be denied by a debasement or dilution of the weight of

a citizen’s vote just as effectively as by wholly prohibiting the free exercise of the franchise.”).

       93.      The Board’s Memoranda ensures the counting of votes that are invalid under the

duly enacted laws of the General Assembly in three ways: (1) by allowing unwitnessed, invalid

ballots to be retroactively validated into lawful, compliant ballots, see Numbered Memo 2020-19;

(2) by allowing absentee ballots to be received up to nine days after Election Day, see id.; see also

Numbered Memo 2020-22; and (3) by allowing for the anonymous delivery of ballots to unmanned

boxes at polling sites, see Numbered Memo 2020-23.

       94.      In addition to allowing illegally cast ballots to count, the practices enabled and

allowed by the Memoranda are also open invitations to fraud and ballot harvesting, which will

have the direct and immediate effect of diluting the vote of Plaintiffs Heath and Whitley.

       95.      The Board has and will continue to act under color of state law to violate the Equal

Protection Clause and its guarantees.

       96.      Plaintiffs Heath and Whitley have no adequate remedy at law and will suffer serious

and irreparable harm to their Constitutional right to equal protection of the laws and to participate

in federal elections in North Carolina on an equal basis unless the Board is enjoined from enforcing

these Memoranda.

                                      PRAYER FOR RELIEF

                Plaintiffs respectfully request that:

       (a)      The Court grant a declaratory judgment under 28 U.S.C. § 2201 that the Numbered

Memo 2020-19 is unconstitutional under the Elections Clause and invalid;



                                                  21

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 21 of 23
       (b)      The Court grant a declaratory judgment under 28 U.S.C. § 2201 that the Numbered

Memo 2020-22 is unconstitutional the Elections Clause and invalid;

       (c)      The Court grant a declaratory judgment under 28 U.S.C. § 2201 that the Numbered

Memo 2020-23 is unconstitutional the Elections Clause and invalid;

       (d)      The Court grant a declaratory judgment under 28 U.S.C. § 2201 that by issuing

Numbered Memo 2020-19, Numbered Memo 2020-22, and Numbered Memo 2020-23, the Board

violated the Equal Protection Clause rights of Plaintiffs Heath and Whitley.

       (e)      The Court enter a preliminary and a permanent injunction enjoining Defendants

from enforcing and distributing Numbered Memo 2020-19 or any similar memoranda or policy

statement that does not comply with the requirements of the Elections Clause.

       (f)      The Court enter a preliminary and a permanent injunction enjoining Defendants

from enforcing and distributing Numbered Memo 2020-22 or any similar memoranda or policy

statement that does not comply with the requirements of the Elections Clause.

       (g)      The Court enter a preliminary and a permanent injunction enjoining Defendants

from enforcing and distributing Numbered Memo 2020-23 or any similar memoranda or policy

statement that does not comply with the requirements of the Elections Clause.

       (h)      The Court award Plaintiffs their reasonable costs and attorneys’ fees under 42

U.S.C. § 1988; and

       (i)      The Court grant Plaintiffs such other and further relief as may be just and equitable.



 Dated: September 26, 2020                       Respectfully submitted,

                                                 /s/Nicole J. Moss
                                                 Nicole J. Moss
                                                 COOPER & KIRK, PLLC
                                                 1523 New Hampshire Ave., N.W.

                                                 22

             Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 22 of 23
                            Washington, D.C. 20036
                            (202) 220-9600
                            nmoss@cooperkirk.com

                            David H. Thompson*
                            Peter A. Patterson*
                            Brian W. Barnes*
                            COOPER & KIRK, PLLC
                            1523 New Hampshire Ave., N.W.
                            Washington, D.C. 20036
                            (202) 220-9600
                            dthompson@cooperkirk.com
                            ppatterson@cooperkirk.com
                            bbarnes@cooperkirk.com
                            *Notice of Special Appearance pursuant to
                            Local Rule 83.1(e) forthcoming


                            Nathan A. Huff, N.C. Bar No. 40626
                            PHELPS DUNBAR LLP
                            4140 Parklake Avenue, Suite 100
                            Raleigh, North Carolina 27612-3723
                            Telephone: (919) 789-5300
                            Fax: (919) 789-5301
                            nathan.huff@phelps.com
                            Local Civil Rule 83.1 Counsel for Plaintiffs

                            Attorneys for Plaintiffs




                             23

Case 5:20-cv-00507-D Document 1 Filed 09/26/20 Page 23 of 23
